

	

		II

		Calendar No. 31

		109th CONGRESS

		1st Session

		S. 57

		[Report No. 109–20]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Allard (for himself

			 and Mr. Salazar) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			March 8, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To further the purposes of the Sand Creek Massacre

		  National Historic Site Establishment Act of 2000.

	

	

		1.Short titleThis Act may be cited as the

			 Sand Creek Massacre National Historic

			 Site Trust Act of 2005.

		2.DefinitionsIn this Act:

			(1)FacilityThe

			 term facility means any structure, utility, road, or sign

			 constructed on the trust property on or after the date of enactment of this

			 Act.

			(2)ImprovementThe

			 term improvement means—

				(A)a 1,625 square

			 foot 1-story ranch house, built in 1952, located in the SW quarter of sec. 30,

			 T. 17 S., R. 45 W., sixth principal meridian;

				(B)a 3,600 square

			 foot metal-constructed shop building, built in 1975, located in the SW quarter

			 of sec. 30, T. 17 S., R. 45 W., sixth principal meridian;

				(C)a livestock

			 corral and shelter; and

				(D)a water system

			 and wastewater system with all associated utility connections.

				(3)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(4)TribeThe

			 term Tribe means the Cheyenne and Arapaho Tribes of Oklahoma, a

			 federally recognized Indian tribe.

			(5)Trust

			 propertyThe term trust property means the real

			 property, including rights to all minerals, and excluding the improvements,

			 formerly known as the Dawson Ranch, consisting of approximately

			 1,465 total acres presently under the jurisdiction of the Tribe, situated

			 within Kiowa County, Colorado, and more particularly described as

			 follows:

				(A)The portion of

			 sec. 24, T. 17 S., R. 46W., sixth principal meridian, that is the Eastern half

			 of the NW quarter, the SW quarter of the NE quarter, the NW quarter of the SE

			 quarter, sixth principal meridian.

				(B)All of sec. 25,

			 T. 17 S., R. 46 W., sixth principal meridian.

				(C)All of sec. 30,

			 T. 17 S., R. 45 W., sixth principal meridian.

				3.Conveyance of

			 land to be held in trust for the Cheyenne and Arapaho Tribes of

			 Oklahoma

			(a)Land held in

			 trust for the Cheyenne and Arapaho Tribes of OklahomaOn

			 conveyance of title to the trust property by the Tribe to the United States,

			 without any further action by the Secretary, the trust property shall be held

			 in trust for the benefit of the Tribe.

			(b)TrustAll

			 right, title, and interest of the United States in and to the trust property,

			 except any facilities constructed under section 4(b), are declared to be held

			 by the United States in trust for the Tribe.

			4.Improvements and

			 facilities

			(a)ImprovementsThe

			 Secretary may acquire by donation the improvements in fee.

			(b)Facilities

				(1)In

			 generalThe Secretary may construct a facility on the trust

			 property only after consulting with, soliciting advice from, and obtaining the

			 agreement of, the Tribe, the Northern Cheyenne Tribe, and the Northern Arapaho

			 Tribe.

				(2)OwnershipFacilities

			 constructed with Federal funds or funds donated to the United States shall be

			 owned in fee by the United States.

				(c)Federal

			 fundsFor the purposes of the construction, maintenance, or

			 demolition of improvements or facilities, Federal funds shall be expended only

			 on improvements or facilities that are owned in fee by the United

			 States.

			5.Survey of

			 boundary line; publication of description

			(a)Survey of

			 boundary lineTo accurately establish the boundary of the trust

			 property, not later than 180 days after the date of enactment of this Act, the

			 Secretary shall cause a survey to be conducted by the Office of Cadastral

			 Survey of the Bureau of Land Management of the boundary lines described in

			 section 2(5).

			(b)Publication of

			 land description

				(1)In

			 generalOn completion of the survey under subsection (a), and

			 acceptance of the survey by the representatives of the Tribe, the Secretary

			 shall cause the full metes and bounds description of the lines, with a full and

			 accurate description of the trust property, to be published in the Federal

			 Register.

				(2)EffectThe

			 description shall, on publication, constitute the official description of the

			 trust property.

				6.Administration

			 of trust property

			(a)In

			 generalThe trust property shall be administered in perpetuity by

			 the Secretary as part of the Sand Creek Massacre National Historic Site, only

			 for historical, traditional, cultural, and other uses in accordance with the

			 Sand Creek Massacre National Historic Site Establishment Act of 2000

			 (16 U.S.C. 461

			 note;

			 Public Law

			 106–465).

			(b)Access for

			 administrationFor purposes of administration, the Secretary

			 shall have access to the trust property, improvements, and facilities as

			 necessary for management of the Sand Creek Massacre National Historic Site in

			 accordance with the Sand Creek Massacre National Historic Site Establishment

			 Act of 2000 (16

			 U.S.C. 461 note;

			 Public Law

			 106–465).

			(c)Duty of the

			 SecretaryThe Secretary shall take such action as is necessary to

			 ensure that the trust property is used only in accordance with this

			 section.

			(d)Savings

			 provisionNothing in this Act supersedes the laws and policies

			 governing units of the National Park System.

			7.Acquisition of

			 propertySection 6(a)(2) of

			 the Sand Creek Massacre National Historic Site Establishment Act of 2000

			 (16 U.S.C. 461

			 note;

			 Public Law

			 106–465) is amended by inserting or exchange

			 after only by donation.

		

	

		March 8, 2005

		Reported without amendment

	

